PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Aselton, Timothy, Sherwood, II 
Application No. 15/185,012
Filed: June 16, 2016
For: Chemical Solution Proportioning Method

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.182, filed August 15, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 15, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Adrienne C. Love appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

Since the requisite fee of $210.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of January 14, 2022 which set a shortened statutory period for reply of three months.  A three-month extension of time under 37 CFR 1.136(a) was obtained on July 14, 2022. Accordingly, the application became abandoned on July 15, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,000.00 and the submission required by 37 CFR 1.114, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3752 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions


Cc: Adrienne C. Love
       Post Office Drawer 10095
      Tallahassee, FL 32302-2095